Case 1:19-cv-00773-LJL Document 16 Filed 03/05/19 Page 1 of 1

UNITED STATES DISTRICT COURT Index Number: 19-CV-00773
SOUTHERN DISTRICT OF NEW YORK Date Filed: 1/28/2019
ATTORNEY(S) MOHAMMED GANGAT ESQ, PH: (718) 669-0714 Court/Return Date:

675 THIRD AVENUE STE 1810 NEW YORK, NY 10017 |

 

Mohammed El Aalaoui
Plaintiff

vs
Lucky Star Gourmet Dell Inc. et al

Defendant
STATE OF NEW YORK, COUNTY OF WESTCHESTER, 88.: AFFIDAVIT OF SERVICE

Ahmed A, Abderrahman , being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18 years
and resides In the State of New York.

That on 2/14/2019, at 1:18 PM at 305 East 181st Street, Bronx, NY 10457, Deponent served the within Summons ina
Civil Action and Complaint ,with the index number and the filing date of the action were endorsed upon the face of the
papers so served herein. On: Hamdi Allhabi_, Defendant therein named, ( hereinafter referred to as "subject”).

 

By delivering thereat a true copy of each to "John Doe " (refused name) (Co-Worker), a person of suitable age and
discretion.

Said premises is subject's actual place of business / employment within the state. A description of "John Doe " (refused
name) Is as follows: .

Sex: Male Color of skin: Brown Color of hair: Black Age: 35
Height: 5ft9in-6ft0in Weight: 161-200 Lbs. Other:

On February 16, 2019, service was completed by mailing a true copy of the above stated document(s) to Hamdi Allhabi at the
above stated address in a First Class postpaid properly addressed envelope marked "Personal and Confidential” in an official
depository under the exclusive care and custody of the United States Post Office in the State of New York.

| asked the person spoken to, on whether the subject was in active military service or financially dependent upon any one
who is in the military service of the United States or of the State of New York in any capacity whatever and received a
negative reply. The source of my information and bellef are the conversations above narrated. Upon that information and
belief | assert that the recipient is not in the military service of New York State or of the United States as that term is defined
in either the State or in Eederal statutes.

jon before me’on Fepruary 15, 2019

 

 

 

Blien Eakley
NOTARY PUBLIC STATE OF New York

No, 01EA5085889; Qualified in Westchester County
Commission Expires September 29th 2021

ProcesSérver, Please Sign
Ahmed A. Abderrahman

Lic# 2067334
Job #: 1903662

 

Client’s File No.: AALAOUI

INTER COUNTY JUDICIAL SERVICES, LLC, 85 Wittis AVENUE Stk, F, Minzord, NY 11501 LICENSE #1371771
